DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "is formed in a bottom wall of the buffering cavity" in line 3, however, the claim previously recites “the buffering cavity provided with a bottom wall” in line 2.  Thus, it is unclear if this is the same bottom wall of the buffering cavity.  There appears to be improper antecedent basis for this limitation in the claim and the second recitation should be “the buffering cavity provided with the bottom wall.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0036776 to SEO et al. (“SEO”).
Regarding claims 1-2, SEO (in Figs. 1, 3, and associated text) discloses a washing machine, comprising
an inner tub (20) for accommodating water,
a water collection structure (70) for stopping water drained out of the inner tub from overflowing and a drainage structure (H1,H2) for draining the water in the water collection structure,
wherein the inner tub comprises a tub body (21,23) and a tub bottom (60,61) arranged at a lower part of the tub body, and the water collection structure is located outside the tub bottom of the inner tub (see Figs. 1 and 3),
wherein the water collection structure is located below the tub bottom of the inner tub (see Figs. 1 and 3), and the drainage structure is in a normally-open state (note drain lines H1,H2 which appear to function using gravity and in the intended use of a normally-open state).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of US 2015/0052954 to ERICKSON et al. (“ERICKSON”).
Regarding claim 3, SEO, supra, discloses the claimed invention including wherein the water collection structure comprises a water collection cavity with an upper opening, the inner tub is communicated with the upper opening of the water collection cavity, and the drainage structure comprises a drainage pipe (H1,H2), the drainage pipe is connected with a wall of the water collection cavity, and the upper opening of the water collection cavity is higher than a highest point of the drainage pipe (see above and Figs. 1 and 3 of SEO).  SEO does not expressly disclose an upper end of a side wall of the water collection cavity is lower than the tub bottom of the inner tub.  ERICKSON teaches an art-related washing machine in which a water collection cavity (formed by basin 66) has upper ends of a sidewall lower than the tub bottom of the tub (18) (see Fig. 1 of ERICKSON).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the relative height of the side wall of the water collection cavity and tub bottom of SEO in the manner disclosed in ERICKSON in order to provide an upper end of the side wall lower than the tub bottom 
Regarding claim 4, SEO further discloses wherein the water collection structure comprises a mounting plate (horizontal portion of structure 70) and a water retaining bar (vertical portion of structure 70) arranged on the mounting plate, the water collection cavity is formed by the mounting plate and the water retaining bar (see Figs. 1 and 3), a first drainage outlet (not numbered at H1, 71 at H2) for draining the water in the water collection cavity is formed in the mounting plate, and a water inlet end of the drainage pipe (H1,H2) is communicated with the first drainage outlet, and an upper end of the water retaining bar is higher than the highest point of the drainage pipe (see Figs. 1 and 3).
Regarding claims 5 and 13, SEO further discloses wherein a junction of the drainage structure and the water collection structure is higher than the highest point of the drainage pipe (H1,H2), and the water in the water collection structure is drained out of the washing machine under the action of gravity (see Figs. 1 and 3).
Regarding claim 6, SEO further discloses wherein the water inlet end of the drainage pipe (H1,H2) is connected with a bottom wall of the water collection cavity (at hole 71), a water outlet end of the drainage pipe extends out of the washing machine (see Figs. 1 and 3), and the water inlet end of the drainage pipe is higher than the water outlet end of the drainage pipe (see Figs. 1 and 3).
Regarding claim 7, SEO further discloses wherein a junction of the water collection structure and the drainage structure is provided with a buffering cavity (140) for buffering and reducing the speed of water flow entering the drainage pipe from the water collection structure (see Figs. 1 and 3).
Regarding claims 8 and 17, SEO further discloses wherein the bottom wall of the water collection cavity is downwards sunk to form the buffering cavity (140) provided with a bottom wall and a side wall, and the first drainage outlet is formed in a bottom wall of the buffering cavity (see Figs. 1 and 3).  While the position is taken that buffering cavity (140) is construed as part of the water collection cavity (70), even if assuming arguendo that they were not integral but separate structures fastened together, merely integrating the structures to form an integral structure would be prima facie obvious and produce the same and predictable results.  It has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 9, ERICKSON further discloses wherein the side wall of the buffering cavity is an inclined plane and is gradually shrunk towards an axis direction of the buffering cavity along water flow direction (see Fig. 1 of ERICKSON).
Regarding claim 10, SEO further discloses wherein the drainage pipe comprises the water inlet end and a body, and a diameter of the water inlet end is larger than a diameter of the body to form the buffering cavity at the water inlet end of the drainage pipe (see Figs. 1 and 3).
Regarding claim 11, SEO further discloses wherein the washing machine further comprises a main control apparatus (inherent/implicit to operation of an automatic washing machine such as in SEO) and a normally-open electromagnetic valve (143), the normally-open electromagnetic valve is arranged on the drainage pipe and communicated with the drainage pipe, and the normally-open electromagnetic valve is electrically connected with the main control apparatus (supply and drain valves are 
Regarding claim 12, SEO further discloses wherein the drainage pipe is connected with a bottom wall of the water collection cavity and keeps a normally-open state (see above and Figs. 1 and 3).
Regarding claim 14, SEO further discloses wherein the first drainage outlet is higher than the highest point of the drainage pipe (see above and Figs. 1 and 3).
Regarding claim 15, SEO further discloses wherein a height of the drainage pipe is gradually reduced from the water inlet end to the water outlet end (see above and Figs. 1 and 3).
Regarding claim 16, SEO further discloses wherein the buffering cavity is arranged at a junction of the water collection cavity and the drainage pipe (see above and Figs. 1 and 3).
Regarding claim 18, ERICKSON further discloses wherein the diameter of the water inlet end is gradually shrunk along the water flow direction up to the diameter of the body to form the inclined plane (see above and Fig. 1 of ERICKSON).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711